Citation Nr: 0100398	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-19 036	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to January 8, 1997 for 
the grant of service connection for a right great toe 
disorder, a left great toe disorder, and migraine headaches.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1990 to August 
1994.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1999 RO decision which established 
service connection for a right great toe disorder, a left 
great toe disorder, and migraine headaches, effective from 
January 8, 1997.  The veteran appeals for an earlier 
effective date for the grant of service connection.  

The Board notes certain matters which are not on appeal.  In 
January 1998, the RO denied service connection for right knee 
and back conditions claimed as secondary to a bilateral foot 
disorder.  The veteran subsequently filed a notice of 
disagreement with this decision, and the RO issued her a 
statement of the case.  However, the veteran never perfected 
an appeal of this issue by filing a timely substantive 
appeal, and thus the matter is not before the Board.  38 
U.S.C.A. §§ 7104, 7105, 7108 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2000); Roy v. Brown, 5 Vet. 
App. 554 (1993).


FINDINGS OF FACT

1.  The veteran was discharged from active service in August 
1994.

2.  The veteran's initial claim for service connection a 
right great toe disorder, a left great toe disorder, and 
migraine headaches was received by the RO on January 8, 1997 
and the RO granted service connection and compensation 
effective from that date.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 8, 1997, 
for an award of service connection and compensation for a 
right great toe disorder, a left great toe disorder, and 
migraine headaches, have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from May 1990 
to August 1994.  Her DD Form 214 lists no other periods of 
active duty.  The Board notes that the veteran's service 
medical records are unavailable.  Multiple attempts to obtain 
complete service medical records from her period of active 
duty, from any additional periods of active duty for 
training, including Reserve Officer Training Corps (ROTC), 
and from the veteran herself have been largely unsuccessful.  

On January 8, 1997, (as shown by mailroom date stamp), the RO 
received the veteran's initial claim for service connection 
for migraine headaches and bunions on both feet.  

On VA examination in March 1997, the diagnoses included 
callus formation on the base of both big toes and typical 
migraine headaches.  

In a January 1998 administrative decision, the RO determined 
that service medical records for the veteran's wartime 
service were unavailable.  It was noted that several attempts 
were made to obtain her service medical records with no 
success and further efforts would be futile.  

In a January 1998 decision, the RO denied the veteran's claim 
for service connection for disabilities including migraine 
headaches and bunions on both feet.  

In February 1998, the RO received several lay statements from 
acquaintances of the veteran regarding her claims for service 
connection.  The statements essentially reflected that the 
veteran had a history of foot surgery during service with 
persistent complaints of foot pain.  It was noted that she 
had a history of frequent migraines.  

A November 1995 ROTC examination report was submitted in 
January 1999.  It was noted that she had a well-healed scar 
on her right foot consistent with prior surgery.  On the 
accompanying medical history report the veteran noted a 
history of frequent or severe headaches, broken bones, and 
foot trouble.  It was noted that she had a history of bunions 
on both feet and a broken bone of her right great toe.  

In January 1999, the RO also received a March 1996 ROTC 
examination report, which noted her history of a right 
bunionectomy and headaches, controlled with over-the-counter 
medication.  

In a July 1999 decision review officer's decision, service 
connection was granted for migraine headaches, with a 10 
percent evaluation, for a right great toe bunion, status post 
bunionectomy with a 10 percent evaluation, and a left great 
toe bunion with a noncompensable evaluation, all effective 
January 8, 1997.  

In her August 1999 notice of disagreement, the veteran 
related that in August 1994, she was enrolled in the ROTC 
unit at the University of Nebraska.  She stated that in 1995, 
she dropped the program and was scheduled to re-enter active 
duty.  The veteran maintained that in August 1996 she was 
informed that she would not have to return to active duty.  
She asserted that since she was informed of her release from 
active duty in August 1996, less than one year from the date 
of her initial claim, that an earlier effective date was 
warranted.  

In her August 1999 substantive appeal, the veteran claimed 
that she was released from all obligations to her Naval ROTC 
unit in July 1996.  She noted that her claim for service 
connection and compensation was filed less than one year from 
her date of disenrollment.  She enclosed a copy of a Naval 
ROTC student disenrollment report dated in July 1996.  It was 
noted that she was disenrolled from the Naval ROTC program on 
her request, effective July 1996.  

II.  Analysis

The veteran contends that she is entitled to an effective 
date prior to January 8, 1997 for the grant of service 
connection for a right great toe disorder, a left great toe 
disorder, and migraine headaches.  She essentially claims 
that an earlier effective date is warranted because she was 
released from her ROTC obligations in July 1996 and 
subsequently filed her initial claim for service connection 
within one year.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

According to the veteran's DD Form 214, and a subsequent 
certification dated in January 1999 from the Navy Personnel 
Command, the veteran was separated from active duty in the 
Navy in August 1994.  The file shows that her initial 
compensation claim for service connection for a right great 
toe disorder, a left great toe disorder, and migraine 
headaches was received by the RO on January 8, 1997.  Service 
connection and compensation were subsequently granted from 
that date.  Although the veteran claims that she was 
"released from her obligations" to the Navy in July 1996 
after disenrolling from the Naval ROTC, available service 
records fail to demonstrate that she had active military 
service beyond August 1994.  Thus, there is no evidence that 
the veteran filed a claim for service connection within the 
year following her discharge from active duty.  As the record 
discloses no earlier formal or informal claim, the RO 
correctly made service connection effective from January 8, 
1997, the date of her initial claim for service connection.  

The relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for a 
right great toe disorder, a left great toe disorder, and 
migraine headaches, and the claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


ORDER

An earlier effective date for a right great toe disorder, a 
left great toe disorder, and migraine headaches is denied.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

 

